PETERS, District Judge.
If any delay had heretofore occurred by the defendant’s conduct, I should have been disposed to have held him, strictly, to the performance of every thing, by which it was in his power to procure the testimony of the witness. The act of congress, however, appears to be rather harsh; and if no excuse, like the present, could be admitted, it would be declaring, in effect, that whenever witnesses resided more than 100 miles from the court, their depositions must be, indispensably, taken.
IREDELL. Circuit Justice.
It is not a sufficient reason for forcing this cause to a trial, in the absence of a material witness, that the act of congress authorised his dep-' osition to be taken. Courts of justice have always been desirous to obtain viva voce testimony, where it was practicable; and even the plaintiff himself has given a proof of his sense of its superior estimation, by bringing his witnesses for this very trial from Richmond in Virginia, though he was equally entitled to take their depositions. The testimony may be of such a nature, as not to admit of all its force being reducen to the form of a deposition. With respect to a disclosure of the facts, which depend on the testimony of the witness, we think that it is not regularly in our power to compel it; and. even if we had the power, it might be essentially wrong, in many cases, to exer-cise it. Nor, do I think, that, because this is a case of ejectment, the court should be less scrupulous in ordering the trial to proceed: for, it must be recollected, that the defendant is. at present, in possession of the premises, but will be evicted, if the cause is decided against him.
Upon the whole, the court cannot, perhaps, lay down a general rule, for the continuance' of causes; but must, under the circumstances of each case, take care that injustice is not done, either by precipitate trials, or wanton delays. In the present instance, there appears to a fair ground for the postponement; and, therefore, let the cause be continued.